Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered April 21, 1989, upon a verdict convicting defendant of the crimes of burglary in the second degree and criminal mischief in the fourth degree.
Even if it is accepted that defendant properly preserved for review the question of whether evidence of a prior uncharged crime should have been admitted, we find any claim of error lacking in merit. Testimony concerning the uncharged crime, as well as defendant’s prior arrests and appearances before the victim, a Town Justice, was directly related to motive and its probative worth exceeded its potential for prejudice (see, People v Johnson, 149 AD2d 930, lv denied 73 NY2d 1017; People v Weir, 120 AD2d 554, lv denied 68 NY2d 673). Defendant’s remaining contentions have been examined and found to be lacking in merit.
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.